August 1, 1921. The opinion of the Court was delivered by
This is an appeal from order of Judge De Vore overruling a demurrer interposed by defendants to complaint of plaintiff. The action was for damages by plaintiff against contractors and surety on their bond for failure to restore the residence which was destroyed by fire after the contractors had completed about 60 per cent. of their work. By agreement the original contract specifications and bond were treated as part of the complaint, for the purpose of passing upon the demurrer, the demurrer interposed was upon the ground that the complaint failed to state a cause of action. The exceptions are:
"(1) Because under the terms of the contract the contractors did not assume responsibility for the integrity of *Page 20 
the old building, and consequently its destruction by fire operated to discharge them from further performance under the contract and to discharge the bonding company from further liability as surety on the contractor's bond.
"(2) Because the plaintiff did not restore or offer to restore the building to the condition it was in when the contractors began to remodel it, and under the contract this was a condition precedent to any obligation on their part to go on with the work and to any liability on the part of the surety for their failure to do so.
"(3) Because plaintiff's failure to procure insurance on the building to protect the interests of the contractors was such a breach of the contract as to excuse the contractors from further performance and to discharge the liability of the bonding company as surety.
"(4) Because the plaintiff did not pay or offer to pay the contractors the whole or any part of the insurance money, to be used by them in restoring the building, this being under the contract a condition precedent to any obligation on their part to build and to any liability on the part of the surety for their failure to do so.
"(5) Because the plaintiff did not pay or offer to pay to the contractors the amount of their loss by the destruction of the building, to be used by them in restoring the building, this being under the contract a condition precedent to any obligation on their part to rebuild and to any liability on the part of the surety for their failure to do so.
"(6) Because the plaintiff has not completed the building, and until he has done so the liability of the surety on the contractor's bond cannot be determined."
The demurrer admits the allegations of the complaint to be true, and the contract was before Judge De Vore. The complaint alleges in paragraph 10 that — *Page 21 
"The contractors shall be answerable for, restore, and make good all injurious damages, re-erections and repairs occasioned or rendered necessary by defective material, bad workmanship, fire, and trespass or otherwise, previous to the completion and delivery of the same.
The complaint, contract, and specifications show that the contractors assumed responsibility for the whole job. The allegations of the complaint admitted to be true by the demurrer set forth fully the things embraced in the undertaking laid before the contractors. They were to get the contractors. They were to get the building as it stood, so much money for their undertaking and job, and the work was to be completed the following August. The contractors were to own all of the old building, except what was stipulated to be retained by the owner, to wit, "Old material torn out and not used in new work. * * *"
Exceptions 1 and 2 are overruled.
Exception 3 is overruled. Plaintiff took out insurance to protect his interest and that of the contractors, Gaul Construction Company. The contractors sued Crymes for the whole of insurance and failed, not because they had no interest, but on other grounds. Policy was taken out when work began. At that time there was no part of the house new. They sued for destruction of old building, and lost out.
Exceptions 4 and 5 are overruled. Nowhere does the contract provide that if the house burns down the insurance money is to be collected and used in building the house.
The contractors contracted to complete the job and the bonding company made the contract a part of their obligation. The Court adjudged the contract abandoned; the building is not erected, the undertaking not performed. The contractor having defaulted, his surety must respond for any breach of duty on the part of the contractor. The *Page 22 
bonding company is not that of an ordinary surety but the bonding company is in the business of underwriting for hire.
Exception 6 is overruled. The surety can relieve itself from liability by completing the contract which it underwrote; as it is Crymes has no house, is out large sums of money advanced unaccounted for, which in his complaint he alleges is his damage, and admitted by demurrer to be true. All exceptions are overruled, and judgment affirmed.
MR. JUSTICE COTHRAN disqualified.